Title: Thomas Jefferson to Josiah Meigs, 18 September 1813
From: Jefferson, Thomas
To: Meigs, Josiah


          Dear Sir Monticello Sep. 18. 13.
          I thank you for the information contained in your letter of Aug. 25. I confess that when I heard of the atrocities committed by the English troops at Hampton, I did not believe them; but subsequent evidence has placed them beyond doubt. to this has been added information from another quarter which proves it to the violation of women to be their habitual practice in war.
			 mr Hamilton, a son of Alexander Hamilton, of course a federalist and Angloman, w and who was with the British army in Spain some time, declares it is their constant practice, and that at the taking  Badajoz, he was himself eye-witness to it in the streets, & that the officers did not attempt to restrain it.
			 the information contained in your letter proves it is not merely a recent
			 practice.
			 this is a trait of barbarism, in addition to their encoragement of
			 the
			 savage cruelties, & their brutal treatment of prisoners of war, which I
			 had not attached to their character.I am happy to hear that yourself & family enjoy good health & tender you the assurance of my great esteem & respect.
          Th:
            Jefferson
        